EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Allowable Subject Matter

Claims 1 and 4-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Sato et al. discloses an imprint apparatus (Figs. 1, 4, 7-9) that executes imprint processing of curing imprint material in a state in which the imprint material 
a modulator configured to modulate incident light (paragraph [0035]); 
a first optical system configured to guide first light from a first light source (6) to the modulator, and second light from a second light source (2) to the modulator, the second light having a wavelength different from a wavelength of the first light; and a second optical system configured to guide modulated light modulated by the modulator to the substrate (as shown in Figs. 4 and 7-9, see also paragraphs [0038] and [0087]), 
wherein, by guiding first modulated light obtained by modulating the first light by the modulator to the substrate, the substrate is deformed for alignment of the substrate and the mold (paragraphs [0032] and [0087]), and 
wherein, by guiding second modulated light that partially cures the imprint material and is generated by modulating the second light by the modulator to the substrate, viscosity of imprint material supplied onto the substrate is increased (paragraphs [0038] and [0087]).
However, Sato et al. does not teach a curing light source configured to emit light for curing the imprint material, wherein, by guiding second modulated light that partially cures the imprint material and is generated by modulating the second light by the modulator to the substrate, viscosity of imprint material supplied onto the substrate is increased during the period of executing the alignment, and wherein the imprint material is cured by being irradiated with the curing light after completing the alignment, and it does not appear to be obvious why one of ordinary skill in the art would modify Sato et al. to provide a curing light source wherein, by guiding second modulated light that partially cures the imprint material and is generated by modulating the second light by the modulator to the substrate, viscosity of imprint material 
Accordingly, the prior art fails to teach or fairly suggest an imprint apparatus that executes imprint processing of curing imprint material in a state in which the imprint material supplied onto a substrate and a mold are in contact with each other requiring “a curing light source configured to emit light for curing the imprint material, wherein, by guiding second modulated light that partially cures the imprint material and is generated by modulating the second light by the modulator to the substrate, viscosity of imprint material supplied onto the substrate is increased during the period of executing the alignment, and wherein the imprint material is cured by being irradiated with the curing light after completing the alignment”, in the combination required by the claim.

With respect to claim 10, Sato et al. discloses an imprint apparatus that executes imprint processing (Figs. 1, 4, 7-9) including, 
a contact process of bringing imprint material on a substrate and a mold in contact with each other (Fig. 2), 
an alignment process of performing alignment of the substrate and the mold after the contact process (paragraph [0032]), and 
a curing process of curing the imprint material after the alignment process (Fig. 2), 
the imprint apparatus comprising: 
a first light source configured to generate first light that deforms the substrate for alignment of the substrate and the mold; a second light source configured to generate second 
a third operation in which the first modulated light is supplied to the light path after the second operation are executed, and wherein the second operation and the third operation are executed concurrently with the alignment process (paragraphs [0055]-[0087], see also Fig. 2).
However, Sato et al. does not teach a third light source configured to generate curing light for curing the imprint material; and wherein a first operation in which the first modulated light is supplied to a light path to the substrate via the mold and the imprint material, a second operation in which the second modulated light is supplied to the light path after the first operation, and a third operation in which the first modulated light is supplied to the light path after the second operation are executed, and a fourth operation in which the curing light is irradiated onto the imprint material, and wherein the second operation and the third operation are executed concurrently with the alignment process, and the fourth operation is executed after the completion of the alignment process, and it does not appear to be obvious why one of ordinary skill in the art would modify Sato et al. to provide a curing light source wherein, by guiding second modulated light that partially cures the imprint material and is generated by modulating the second light by the modulator to the substrate, viscosity of imprint material supplied onto the substrate is increased during the period of executing the alignment, and wherein the imprint material is cured by being irradiated with the curing light after completing the alignment.


Claims 4-9 and 11-23 are allowable by virtue of their dependency on claim 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayashi et al. [US 2020/0249569 A1]

Shinoda et al. [US 2016/0363875 A1]
Asada [US 2020/0201171 A1]
Hayashi [US 2020/0363715 A1]
Nawata [US 2021/0157230 A1]
Shinoda et al. [US 2019/0033710 A1]
Fukuhara et al. [US 2019/0079391 A1]
Mikami [US 2013/0078820 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882